DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-18 have been examined and are rejected. 


Priority
Examiner acknowledges Applicant’s claim to priority benefit of U.S. provisional application No. 62/839,163 filed on April 26, 2019. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2019, 09/04/2019, and 06/30/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claim 2, 8, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 7, 9-11, 13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al. (US PGPub 2017/0187607) in view of Ould-Brahim (US PGPub 2018/0167458).

As per claim 1, Shaikh teaches a method comprising:
 receiving, by a software defined networking (SDN) controller, high-level configuration data that describes a desired state of a network managed by the SDN controller at a high level of abstraction (Shaikh, see paragraph [0008], generating configuration data based on input received from users via the client portals (Note: this is the high-level configuration data))
applying, by the SDN controller, a transformation function to the high-level configuration data to generate a low-level configuration data for network devices configured to implement the desired state of the network (Shaikh, see paragraph [0009], the master SDN controller being operable to generate routing data for the networked devices; generating by the master SDN controller a plurality of discrete co-controllers each associated with a particular end user; each SDN co-controller including configuration data and routing data for an associated networked device (Note: this is the low-level configuration data) dispatching the SDN co-controller by the master SDN controller to the networked devices associated with the respective end users for controlling thereof; installing the SDN co-controllers on the networked devices) and 
(Shaikh, see paragraph [0041], dispatch the SDN co-controller by the master SDN controller to the networked devices associated with the respective end users for controlling thereof; install the SDN co-controller on the networked devices; and register the installed SDN co-controllers with the master SDN controller for controlling the routing of data from the networked devices and for controlling the configuration of the networked devices).
	Shaikh doesn’t explicitly teach wherein the low-level configuration data further comprises configuration data for the network devices to configure the SDN controller as a peer to obtain one or more routes exchanged between the network devices.
	In analogous art Ould-Brahim teaches wherein the low-level configuration data further comprises configuration data for the network devices to configure the SDN controller as a peer to obtain one or more routes exchanged between the network devices (Ould-Brahim, see paragraph [0034], The egress peer node may already be configured to provide information to the SDN controller 140 at the time that the egress peer node is selected by the SDN controller 140 (e.g., based on previous installation of rules related to collection of flow statistics on the egress peer node), may be configured by the SDN controller 140 to provide information to the SDN controller 140 based on selection of the egress peer node by the SDN controller).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to take the teaching of Ould-Brahim and apply them on the teaching of Shaikh as doing so improves performance in communication networks for software defined networking (SDN) (Ould-brahim, see paragraph [0001]).

(Shaikh, see paragraph [0009], providing a master SDN controller for managing data flow control on the SDN network; the master SDN controller being operable to generate routing data for the networked devices).

	As per claim 4, Shaikh-Ould-Brahim teaches the method of claim 1, wherein the low-level configuration data translated from the data center interconnect modeled as the network overlay object comprises configuration data that causes the network devices to implement multiprotocol border gateway protocol to advertise routing and reachability information for a tenant network of a data center to a tenant network of a remote data center (Shaikh, see paragraph [0110], Both the master SDN controller 102 and the SDN co-controller 105 may be adapted to the topology needs of both the LAN (EastWest) and WAN (North South) with unified routing using the border gateway protocol (BGP). Topology management for service aware routing may be enabled through link discovery based on the link layer discovery protocol (LLDP)/bidirectional forwarding detection (BFD). The SDN co-controller 105 may be seamlessly integrated into a switch operating system such as LINUX or UNIX).

	As per claim 5, Shaikh-Ould-Brahim teaches the method of claim 1, wherein configuring the SDN controller as the peer to the network devices comprises configuring the SDN controller as a border gateway protocol peer. (Shaikh, see paragraph [0122], the SDN co-controller 105 may support Border Gateway Protocol (BGP), Open Shortest Path First (OSPF), Application-Layer Traffic Optimization (ALTO) and other EGPs and IGP to populate full network awareness for all forwarding decisions. Data gathered from these components is evaluated using the data created from a link database 117, network table 121, flow forwarding table 119 for the creation of reactive and proactive forwarding control).

	As per claim 7, a software defined networking (SDN) controller (Shaikh, see paragraph [0009], a master SDN controller for managing data flow control on the SDN network) comprising:
 a memory; (Shaikh, see paragraph [0147], flash memory, Solid State Drives (SSDs) or other type of media/machine-readable medium suitable for storing electronic instructions.)
one or more processors coupled to the memory, (Shaikh, see paragraph [0150], a processor, memory, and one or more input and/or output (I/O) devices (or peripherals) that are communicatively coupled via a local interface) wherein the one or more processors are configured to: 
receive high-level configuration data that describes a desired state of a network managed by the SDN controller at a high level of abstraction (Shaikh, see paragraph [0008], generating configuration data based on input received from users via the client portals (Note: this is the high-level configuration data))
apply a transformation function to the high-level configuration data to generate a low-level configuration data for network devices configured to implement the desired state of the network (Shaikh, see paragraph [0009], the master SDN controller being operable to generate routing data for the networked devices; generating by the master SDN controller a plurality of discrete co-controllers each associated with a particular end user; each SDN co-controller including configuration data and routing data for an associated networked device (Note: this is the low-level configuration data) dispatching the SDN co-controller by the master SDN controller to the networked devices associated with the respective end users for controlling thereof; installing the SDN co-controllers on the networked devices) and 
send the low-level configuration data to the network devices to cause the network devices to implement the desired state of the network and to configure the SDN controller as the peer to obtain one or more routes exchanged between the network devices (Shaikh, see paragraph [0041], dispatch the SDN co-controller by the master SDN controller to the networked devices associated with the respective end users for controlling thereof; install the SDN co-controller on the networked devices; and register the installed SDN co-controllers with the master SDN controller for controlling the routing of data from the networked devices and for controlling the configuration of the networked devices).
Shaikh doesn’t explicitly teach wherein the low-level configuration data further comprises configuration data for the network devices to configure the SDN controller as a peer to obtain one or more routes exchanged between the network devices.
In analogous art Ould-Brahim teaches wherein the low-level configuration data further comprises configuration data for the network devices to configure the SDN controller as a peer to obtain one or more routes exchanged between the network devices (Ould-Brahim, see paragraph [0034], The egress peer node may already be configured to provide information to the SDN controller 140 at the time that the egress peer node is selected by the SDN controller 140 (e.g., based on previous installation of rules related to collection of flow statistics on the egress peer node), may be configured by the SDN controller 140 to provide information to the SDN controller 140 based on selection of the egress peer node by the SDN controller).
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to take the teaching of Ould-Brahim and apply them on the teaching of Shaikh as doing so improves performance in communication networks for software defined networking (SDN) (Ould-brahim, see paragraph [0001]).
(Shaikh, see paragraph [0009], providing a master SDN controller for managing data flow control on the SDN network; the master SDN controller being operable to generate routing data for the networked devices).

As per claim 10, Shaikh-Ould-Brahim teaches the SDN controller of claim 7, wherein the low-level configuration data translated from the data center interconnect modeled as the network overlay object comprises configuration data that causes the network devices to implement multiprotocol border gateway protocol to advertise routing and reachability information for a tenant network of a data center to a tenant network of a remote data center (Shaikh, see paragraph [0110], Both the master SDN controller 102 and the SDN co-controller 105 may be adapted to the topology needs of both the LAN (EastWest) and WAN (North South) with unified routing using the border gateway protocol (BGP). Topology management for service aware routing may be enabled through link discovery based on the link layer discovery protocol (LLDP)/bidirectional forwarding detection (BFD). The SDN co-controller 105 may be seamlessly integrated into a switch operating system such as LINUX or UNIX).

As per claim 11, Shaikh-Ould-Brahim teaches the SDN controller of claim 7, wherein configuring the SDN controller as the peer to the network devices comprises configuring the SDN controller as a border gateway protocol peer. (Shaikh, see paragraph [0122], the SDN co-controller 105 may support Border Gateway Protocol (BGP), Open Shortest Path First (OSPF), Application-Layer Traffic Optimization (ALTO) and other EGPs and IGP to populate full network awareness for all forwarding decisions. Data gathered from these components is evaluated using the data created from a link database 117, network table 121, flow forwarding table 119 for the creation of reactive and proactive forwarding control).

As per claim 13, 
		[Rejection rational for claims 1 and 7 is applicable]. 

As per claim 15, Shaikh-Ould-Brahim teaches the non-transitory computer-readable storage medium of claim 13, wherein the high-level configuration data that describes the desired state of the network comprises a data center interconnect modeled as a network overlay object for the high-level configuration data. (Shaikh, see paragraph [0009], providing a master SDN controller for managing data flow control on the SDN network; the master SDN controller being operable to generate routing data for the networked devices).

As per claim 16, Shaikh-Ould-Brahim teaches the non-transitory computer-readable storage medium of claim 13, wherein the low-level configuration data translated from the data center interconnect modeled as the network overlay object comprises configuration data that causes the network devices to implement multiprotocol border gateway protocol to advertise routing and reachability information for a tenant network of a data center to a tenant network of a remote data center (Shaikh, see paragraph [0110], Both the master SDN controller 102 and the SDN co-controller 105 may be adapted to the topology needs of both the LAN (EastWest) and WAN (North South) with unified routing using the border gateway protocol (BGP). Topology management for service aware routing may be enabled through link discovery based on the link layer discovery protocol (LLDP)/bidirectional forwarding detection (BFD). The SDN co-controller 105 may be seamlessly integrated into a switch operating system such as LINUX or UNIX).
(Shaikh, see paragraph [0122], the SDN co-controller 105 may support Border Gateway Protocol (BGP), Open Shortest Path First (OSPF), Application-Layer Traffic Optimization (ALTO) and other EGPs and IGP to populate full network awareness for all forwarding decisions. Data gathered from these components is evaluated using the data created from a link database 117, network table 121, flow forwarding table 119 for the creation of reactive and proactive forwarding control).

Claims 6, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Shaikh et al. (US PGPub 2017/0187607) in view of Ould-Brahim (US PGPub 2018/0167458) and further in view of Shelke et al. (USPGPub 2019/0166003).

As per claims 6, 12, and 18 Shaikh-Ould-Brahim doesn’t explicitly teach wherein the transformation function constructs an Ansible playbook for the network devices.
In analogous art Shelke teaches wherein the transformation function constructs an Ansible playbook for the network devices (Shelke, see paragraph [0034], Ansible (a trademark of Red Hat, Inc.) is a software that automates software provisioning, configuration management and deployment. A language called Ansible Playbook may be used to manage configurations of, and deployments to, remote machines by sending commands in a scripted manner. For example, to deploy a VM on host-A 110A (e.g., an ESXi host using .ova file extension), an "ovftool" utility in Ansible Playbook may be used).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the teaching of Shelke and apply them on the (Shelke, see paragraph [0034]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
U.S. PGPub 2016/0112246, which describes Identifying configuration inconsistency in edge-based software defined networks (sdn).
U.S. PGPub 2016/0234121, which describes Supporting Software Defined Networking with Application Layer Traffic Optimization.




	 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERMON ASRES whose telephone number is (571)272-4257.  The examiner can normally be reached on Monday to Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/HERMON ASRES/Primary Examiner, Art Unit 2449